

114 S15 IS: Protecting States’ Rights to Promote American Energy Security Act
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 15IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to recognize the authority of States to regulate oil and gas
			 operations and promote American energy security, development, and job
			 creation, and for other purposes.1.Short titleThis Act may be cited as the
			 Protecting States’ Rights to Promote
			 American Energy Security Act.2.State authority
			 for hydraulic fracturing regulationThe Mineral Leasing Act is amended—(1)by redesignating section 44 (30 U.S.C. 181 note) as section 45; and(2)by inserting
			 after section 43 (30 U.S.C. 226–3) the following:44.State authority
				for hydraulic fracturing regulation(a)Definition of hydraulic
				fracturingIn this
				section the term hydraulic fracturing means the process by which
				fracturing fluids (or a fracturing fluid system) are pumped into an
			 underground
				geologic formation at a calculated, predetermined rate and pressure
			 to generate
				fractures or cracks in the target formation and, as a result,
			 increase the
				permeability of the rock near the wellbore and improve production
			 of natural
				gas or
				oil.(b)ProhibitionThe Secretary of the Interior shall not enforce any
				Federal regulation, guidance, or permit requirement regarding
			 hydraulic
				fracturing, or any component of hydraulic
				fracturing, relating to oil, gas, or
				geothermal production activities on or under any land in any State
			 that has
				regulations, guidance, or permit requirements for hydraulic
				fracturing.(c)State
				authorityThe Secretary shall recognize and
				defer to State regulations, guidance, and permitting  for all
			 activities
				regarding hydraulic fracturing, or any component of hydraulic
				fracturing, relating to
				oil, gas, or geothermal production activities on Federal land
			 regardless of
				whether the regulations, guidance, and permitting are duplicative,
			 more or less restrictive,  have
				different requirements, or do not meet Federal regulations,
			 guidance, or permit requirements..